MAGILL, Circuit Judge, Special
Concurrence.
I join parts I, II-C, and III of the court’s opinion. Respectfully, I cannot join parts II-A and II-B, but I do concur in the judgment. Parts II-A and II-B consist of a long analysis involving the merits of the Second Amendment claims and the Ninth Circuit’s adoption of the collective rights theory of the Second Amendment. As discussed below, this analysis seems unnecessary.
Article III of the Constitution requires that federal courts adjudicate only actual “cases” or “controversies.” E.g., Allen v. Wright, 468 U.S. 737, 750, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984). This requirement “defines with respect to the Judicial Branch the idea of separation of powers on which the Federal Government is founded.” Id. Among the doctrines that ensure federal courts only resolve “cases” or “controversies,” Article III standing “is perhaps the most important.” Id. The requirement of Article III standing “aids the federal judiciary to avoid intruding imper-missibly upon the powers vested in the executive and legislative branches, by preventing courts from issuing advisory opinions not founded upon the facts of a controversy between truly adverse parties.” Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 654 (9th Cir.2002) (citing United Pub. Workers v. Mitchell, 330 U.S. 75, 89-90, 67 S.Ct. 556, 91 L.Ed. 754 (1947)). “Article III standing is a jurisdictional prerequisite.” Hickman v. Block, 81 F.3d 98, 101 (9th Cir.1996). “Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is the power to declare the law, and when it ceases to exist, the only function remaining to the court is that of announcing the fact and dismissing the cause.” Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514, 19 L.Ed. 264 (1868).
It is well established that, as a threshold matter, this court must determine whether the plaintiffs have standing to assert their claim. E.g., Scott, 306 F.3d at 653-54 (stating that “[w]e must establish jurisdiction before proceeding to the merits of the case”); Bird v. Lewis & Clark Coll., 303 F.3d 1015, 1019 (9th Cir.2002) (recognizing that before reaching the merits of the case, the court must determine the threshold issue of standing); Hickman, 81 F.3d at 101 (discussing that the court is “bound to address the standing issue at the threshold of the case”). “In essence the question of standing is whether the litigant is entitled to have the court decide the merits of the dispute or of the particular issues.” Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). The plaintiffs in this case are simply not entitled to standing and thus I cannot join the court’s discussion of the merits of their Second Amendment claims.
Here, the court claims that “[although in every ease we are required to examine standing issues first, ... here an examination of that question requires us as a first step to conduct a thorough analysis of the scope and purpose of the Second Amendment. Only after determining the amendment’s scope and purpose can we answer the question whether individuals, specifically the plaintiffs here, have standing to sue.” Maj. Op. at 1066-67 n. 17 (internal *1094citation omitted). Respectfully, I disagree. Previously, this court decided the scope and purpose of the Second Amendment. We are bound by that precedent.
In Hickman, this court announced that the Second Amendment guarantees a collective right, not an individual right. 81 F.3d at 102. As such, this court held that an individual plaintiff lacks standing to enforce the right to keep and bear arms because “the states alone stand in the position to show legal injury when this right is infringed.” Id. As recognized by my colleague Judge Reinhardt, we have no power to overrule Hickman; only an en banc panel may do so. See Maj. Op. at 1066 n. 15 (citing Morton v. De Oliveira, 984 F.2d 289, 292 (9th Cir.1993)). Thus, we are bound by the Hickman decision, and resolution of the Second Amendment issue before the court today is simple: plaintiffs lack standing to sue for Second Amendment violations because the Second Amendment guarantees a collective, not an individual, right and thus plaintiffs are unable to establish injury in fact. See Scott, 306 F.3d at 654 (“In order to establish standing, a plaintiff must first show that she has suffered an ‘injury in fact.’ ” (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (internal quotation marks omitted))). Precedent mandates that we affirm the district court’s dismissal of these claims for lack of standing. Accordingly, it is unnecessary and improper to reach the merits of the Second Amendment claims or to explore the contours of the Second Amendment debate.
Consequently, I join parts I, II C, and III of the court’s opinion and concur in its judgment that plaintiffs lack standing to challenge the AWCA.